DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 
Claim 1 contains new matter. The new matter is x+y≤1. Applicant states they have support in figure 2 and ¶¶ 0027-29 for this limitation. However, figure 2 is only directed to the 
Additionally, ¶¶ 0027-29 do not contain the limitation x+y≤1. These paragraphs are also concerned with the Al content, and not the In or Ga content. As such these paragraphs do not discuss the limitation x+y≤1. 
Therefore, the amendment to claim 1 lacks written description support as stated by Applicant, and is considered new matter. 

Based upon the amendment to claim 1 Examiner withdraws the rejection below. However, in the event the claim is amended to remove the new matter the rejection below may be reintroduced.
Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some variation of AlxInyGa1-x-yN, does not reasonably provide enablement for when x=1 and y>1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claim requires the buffer layer comprising a plurality of layer with the general formula:
AlxInyGa1-x-yN, where x≤1, and y≥0. 
The scope of this limitation allows for the situation where x=1, and y≥1.
Substituting x=1 and y=1 into the general formula one gets:
1-1-1N, or
Al1In1Ga(-1)N.
Examiner does not know how one makes a material with a “-1” amount of Ga. Further, the disclosure does not teach how one makes such a material. Therefore, the claim fails to enable the full scope of the claim where x=1 and y≥1. Thus, one cannot make the full scope of the claimed invention. See Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357, 1364 (2018), where the Federal Circuits “precedents make clear that the specification must enable the full scope of the claimed invention.” (citations omitted).

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection based upon the cancelation of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0237387 A1) (“Sato”).

    PNG
    media_image1.png
    699
    491
    media_image1.png
    Greyscale

Regarding claim 1, Sato teaches at least in figures 9, and Examiner’s annotated figure 9 above:
a substrate (2); and 
xInyGa1-x-yN, where x≤1, and y≥0 (figure 9 where the layers can be:
layer 9, AlmMnGa1-m-nN, 0<m≤1, 0≤n<1, m+n≤1; ¶¶ 0079-80;
layer 83, AlcMcGa1-c-dN, 0<c<1, 0≤d<1, c+d≤1, a<c<x; ¶¶ 0081-82
layer 8, AlhMkGa1-h-kN, 0<h<1, 0≤k<1, h+k≤1, a<h<x; ¶¶ 0038-39;
layer 83, ¶ 0067, where layer 83 can be formed using the same general equation (material with different concentrations) as layer 8;
layer 7, AlaMbGa1-a-bN, 0≤a≤1, 0≤b<1, a+b≤1, a<x; ¶¶ 0034-35;
layer 6, AlxMyGa1-x-vN, 0<x≤1, 0≤v<1, x+y≤1; ¶¶ 0030-31;
All of the layers allow for Al<1 and M >0 ;¶ 0031, where M can be In). 
wherein the buffer layer (bottom of 9 to 41) has a first region (A), comprising at least two layers (9 and 83), 
one according to a first layer profile (9) and another according to a second layer profile (83), 
wherein the first layer profile (9) has a higher aluminum content (AlN) than the second layer profile (83 and/or 7) (based upon the equations above it Sato teaches that one can make the device with the claimed profiles); 
wherein the buffer layer (bottom of 9 to 41) has a second region (B) comprising at least two layers (8 and 6),
 one according to a third layer profile (6) and another according to a fourth layer profile (8 and/or 7), 
wherein the third layer profile (6) has a higher aluminum content than the fourth layer profile (8) and the fourth layer profile (8) has a lower aluminum content than the second layer 
wherein the buffer layer (bottom of 9 to 41) has a third region (C) comprising at least two layers (82 and 6),
one according to a fifth layer profile (6) and another according to a sixth layer profile (82 and/or 7), 
wherein the fifth layer profile (6) has a higher aluminum content than the sixth layer profile (82) and the sixth layer profile (82) has a lower aluminum content than the fourth layer profile (8) of the second region (B) (based upon the equations of the materials above Sato teaches that one can make the device with this requirement);
wherein the first region (A), the second region (B), and the third region (C) are ordered consecutively (this is shown in Examiner’s annotated figure 9 above);
wherein each individual layer independently (6, 8, 9, 82, 83) has a thickness, measured in a growth direction, between about 1 nanometer and 50 nanometers (¶¶ 0032-33, where all 6s have the same thickness 0.5-20nm; ¶ 0036, where 7 has a thickness of 1nm-50nm; ¶ 0042, where 8 can be 20nm-40nm; ¶ 0067, where 82 has the same thickness as 8; ¶ 0078, where 9 can be thicker than 6, and 8 is thicker than 83. Based upon the teachings of Sato it would have been obvious that the thickness of 9 and 83 would be within the claimed range because if 6 is 1nm than 9 can be 1.1. nm, and if 8 is 20nm then 83 can be 19.9nm); 
wherein the aluminum content in the odd numbered layers is between 0.91 and 1 (where layer 9 can be AlN, and layer 6 can be AlN, e.g. the Al content can be 1), and 
wherein at least one pair of layer profiles selected from the first layer profile and second layer profile, third layer profile and fourth layer profile, and fifth layer profile and sixth layer profile repeats at least one time within the first region, second region, or third region, 
Regarding claim 2, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each individual layer Based upon the comparison of figure 6 to figure 7, figure 6 shows that the Al concentration is fixed, while figure 7 shows that at least in layers 8, and 82-83 it can vary).
Regarding claim 3, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each of the layers using odd numbered layer profiles (figure 6 shows that all 6s have a fixed Al concentration; and based upon the teachings of Sato it would be obvious that layer 9 could have a fixed Al concentration).
Regarding claim 7, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content throughout the thickness of the odd numbered layer profiles is substantially the same (figure 6 shows that all 6s have a fixed Al concentration; Based upon the concentrations equations of above it would have been obvious that 9 could have a substantially similar Al concentration).
Regarding claim 12, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above::
wherein the thickness of the layers with odd numbered layer profiles (9 and 6’s) is substantially the same (as stated in claim 1 the thickness of 9 and 6’s is substantially the same) .


Response to Arguments
Regarding the art rejection,
Applicant’s arguments with respect to the art rejection have been considered but are moot because the new ground of rejection. The new ground of rejection of claim 1 is a 35 USC § 103 based upon figure 9 of the prior art instead of figures 6-8.
Regarding the 35 USC § 112(a) rejection,
Applicant’s amendment has removed the previous 35 USC § 112(a), but has introduced a new matter rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822